United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 08-1782
                                ________________

Holly Carlson, formerly known as          *
Holly Ethel,                              *
                                          *
             Appellant,                   *       Appeal from the United States
                                          *       District Court for the
      v.                                  *       Southern District of Iowa.
                                          *
ACH Food Companies, Inc., doing           *       [UNPUBLISHED]
business as Tones Spices,                 *
                                          *
             Appellee.                    *

                                ________________

                          Submitted: October 17, 2008
                              Filed: November 24, 2008

                                ________________

Before GRUENDER, BEAM and SHEPHERD, Circuit Judges.
                       ________________

PER CURIAM.

       Holly Carlson filed suit against her former employer ACH Food Companies,
Inc., doing business as Tone’s Spices (“Tone’s”), in Iowa state court. Carlson alleged
that Tone’s terminated her employment in retaliation for her seeking workers’
compensation benefits, which would constitute a wrongful discharge in violation of
Iowa public policy. Tone’s removed the case to federal court. The district court1
granted Tone’s motion for summary judgment, and Carlson appealed. We affirm the
grant of summary judgment.

      Carlson began working at Tone’s in 1992. In 2003, Carlson began to
experience chest pains and, based on the recommendation of her doctor, stopped
working at Tone’s because of her pain. Tone’s informed her that it considered her
absence as leave under the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.
Carlson asserted a workers’ compensation claim in May 2003. Tone’s had a light duty
work program for employees who could not fulfill the physical requirements of their
normal job duties and invited Carlson to return to work in the light duty program on
several occasions. Initially, because Carlson had not received a medical release, she
was not eligible for light duty work under the collective bargaining agreement.
However, in November 2003, Dr. Donna Bahls examined Carlson and stated that
Carlson could return to light duty work at Tone’s. Carlson did not do so.

      While Carlson was on leave from Tone’s, Tone’s learned that she was working
for Dr. Gregory Peterson, her treating physician. On May 3, 2004, William Nelson,
Tone’s labor relations and security manager, sent a letter to Carlson informing her that
Tone’s “could only assume that [Carlson] voluntarily relinquished” her position with
Tone’s because she had “accepted other employment” while not responding to Tone’s
“consistent” offers of work. Carlson responded that she had not returned to work at
Tone’s because she never received a medical release from her doctor. On July 6,
2004, Nelson again wrote to Carlson and reiterated that her employment had ended
on May 3, 2004.




      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                          -2-
       Carlson then filed suit, alleging that Tone’s terminated her employment in
retaliation for claiming workers’ compensation benefits. The district court granted
summary judgment in favor of Tone’s, finding that Carlson failed to raise a genuine
issue of material fact as to whether there was a causal connection between her filing
of a workers’ compensation claim and her discharge. See Fitzgerald v. Salsbury
Chem., Inc., 613 N.W.2d 275, 281 (Iowa 2000) (noting that “a causal connection
between the conduct and the discharge” is one of the elements of an action to recover
damages for discharge in violation of public policy under Iowa law). Carlson
appealed, arguing that she had wanted to return to work, that Tone’s failed to compare
her duties at Dr. Peterson’s office with her duties at Tone’s, and that supervisors made
snide remarks after a previous work-related injury.

       “We review a grant of summary judgment de novo, viewing the facts in the
light most favorable to the non-moving party.” Smith v. Int’l Paper Co., 523 F.3d
845, 848 (8th Cir. 2008). After a thorough review of the record, we agree with the
district court that Carlson failed to offer sufficient evidence from which a reasonable
jury could conclude that Tone’s terminated her employment in retaliation for her filing
a workers’ compensation claim. For the reasons stated in the district court’s thorough
and well-reasoned opinion, we affirm. See 8th Cir. R. 47B.2
                            _________________________




      2
        Carlson also argues that the district court erred by not addressing Tone’s
arguments that her claims were preempted under § 301 of the Labor Management
Relations Act and that as a union employee she could not assert a public policy
discharge claim. Because we agree with the district court’s conclusion that Carlson
failed to make a submissible prima facie case, we need not address Tone’s alternative
arguments.

                                          -3-